Name: COUNCIL REGULATION (EC) No 3354/93 of 22 November 1993 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 for the 1994 fishing year
 Type: Regulation
 Subject Matter: fisheries;  marketing;  foodstuff;  prices
 Date Published: nan

 No L 301 /4 Official Journal of the European Communities 8 . 12. 93 COUNCIL REGULATION (EC) No 3354/93 of 22 November 1993 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 for the 1994 fishing year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 9 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 9 ( 1 ) of Regulation (EEC) No 3759/92 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas, according to the data available at present concerning prices for the products in question and the criteria laid down in Article 9 (2) of that Regulation, these prices should be increased, maintained or decreased according to the species for the 1994 fishing year, HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year 1 January to 31 December 1994 for the products listed in Annex II to Regulation (EEC) No 3759/92 and the commercial categories to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1993 . For the Council The President A. BOURGEOIS (') OJ No L 388, 31 . 12. 1992, p. 1 . Regulation as last amended by Regulation (EEC) No 1891 /93 (OJ No L 172, 15. 7. 1993, p. 1 ). 8 . 12. 93 Official Journal of the European Communities No L 301 /5 ANNEX (ECU/tonne) Group of products Commercial specifications Guide price 1 . Sea bream (Dentex dentex and Pagelius spp.) Frozen, in lots or in original packages containing the same products 1 294 2. Squid of the species Loligo patagonica Frozen, not cleaned, in original packages containing the same products 889 3. Squid (Ommastresphes sagittatus) Frozen, not cleaned, in original packages containing the same products 798 4. Illex argentinus Frozen, not cleaned, in original packages containing the same products 752 5. Cuttlefish of the species (Sepia officinalis, Frozen, in original packages containing the same Rossia macrosoma) and Sepiola rondeletti products 1 541 6. Octopus (Octopus spp.) Frozen, in original packages containing the same products 1 412 7. Lesser or Greenland halibut (Reinhardtius Frozen, in original packages containing the same hippoglossoides) products 1 500 8 . Whole of hake of the genus Merluccius spp. Frozen, in original packages containing the same products 1 150 9 . Fillets of hake of the genus Merluccius spp. Frozen, in original packages containing the same products 1 450 10 .  Prawns of the species Parapenaeus longi- Frozen, in original packages containing the same rostris products 4 900  Other species of the family Penaeidae 6 500